Taubman Centers, Inc. 200 East Long Lake Road Suite 300 Bloomfield Hills, Michigan 48304-2324 T 248.258.6800 www.taubman.com CONTACT: Barbara Baker Taubman, Vice President, Investor Relations 248-258-7367 bbaker@taubman.com FOR IMMEDIATE RELEASE TAUBMAN CENTERS ANNOUNCES STRONG 2 · Record Mall Tenant Sales of $641 Per Square Foot, Up 13.7% · Net Operating Income (NOI) Excluding Lease Cancellation Income Up 4.9% · Strategic Acquisitions Completed in U.S. and China · The Pier Shops at Caesars and Regency Square Transferred to Mortgage Lenders BLOOMFIELD HILLS, Mich., Feb. 8, 2012 Taubman Centers, Inc. (NYSE:TCO) today reported financial results for the quarter and full year periods ended December 31, 2011. December 31, 2011 Three Months Ended December 31, 2010 Three Months Ended December 31, 2011 Year Ended December 31, 2010 Year Ended Net income allocable to common shareholders per diluted share (EPS) Funds from Operations (FFO) per diluted share Adjusted Funds from Operations (Adjusted FFO) per diluted share(1) Growth rate (12.3)% (0.7)% Adjusted FFO per diluted share, excluding The Pier Shops and Regency Square Operations (1) Growth rate (11.9)% 1.7% Adjusted FFO excludes acquisitions costs related to the acquisitions of The Mall at Green Hills (Nashville, Tenn.), The Gardens on El Paseo/El Paseo Village (Palm Desert, Calif.), and TCBL (Beijing, China), gains on the extinguishment of debt obligations at The Pier Shops at Caesars (Atlantic City, N.J.) and Regency Square (Richmond, Va.), and the excess of the book value over the redemption amount of the Series F Preferred Equity. (more) Taubman Centers/2 “We’re thrilled with our year,” said Robert S. Taubman, chairman, president and chief executive officer of Taubman Centers.“Our results benefited from our record tenant sales, increased rents, and our continued focus on expense control at our centers. These were partially offset by a significant reduction in lease cancellation income.” Record Tenant Sales; Occupancy, Rents, and NOI Up Mall tenant sales per square foot at Taubman properties were up 14.2 percent during the quarter and 13.7 percent for the year ended December 31, 2011. The resulting sales per square foot of $641 is another record for the company and for the publicly held U.S. regional mall industry. This follows a record-setting 2010 sales per square foot of $564. “We’ve now reported an unprecedented eight quarters of double-digit tenant sales increases,” said Mr. Taubman. Leased space for Taubman’s portfolio was 92.4 percent at December 31, 2011, up from 92.0 percent on December 31, 2010.Ending occupancy was 90.7 percent on December 31, 2011, up from 90.1 percent on December 31, 2010. Average rent per square foot for the year ended December 31, 2011 was $45.22, up 3.6 percent from $43.66 for the year ended December 31, 2010.Opening rents per square foot for the year were $56.20, up 13.1 percent from opening rents per square foot of $49.69 in 2010. NOI excluding lease cancellation income was up 4.9 percent for the year and 2.1 percent over fourth quarter 2010. “The fundamentals of our business are outstanding,” added Mr. Taubman. “We’re firing on all cylinders. The high quality regional mall is alive and well.” Strategic Acquisitions Completed In December 2011, the company completed the purchase of The Mall at Green Hills (Nashville, Tenn.) and The Gardens on El Paseo and El Paseo Village (Palm Desert, Calif.). “The addition of these assets both enhance the quality of the company’s portfolio and affirm our commitment to acquisitions as a part of our external growth strategy,” said Mr. Taubman. See Taubman Completes Purchase of Davis Street Assets– December 28, 2011. Also in December 2011, the company completed the acquisition of a 90 percent controlling interest in a leading China-based retail real estate consultancy headquartered in Beijing. The new company, Taubman TCBL, will combine the local insights and network of TCBL with Taubman’s global industry expertise and reputation and will serve as the platform for Taubman’s future investments in mainland China. See Taubman to Acquire Chinese Retail Property Consultancy, TCBL – August 8, 2011. (more) Taubman Centers/3 City Creek Center On Pace for March 22, 2012 Opening The grand opening of City Creek Center (Salt Lake City, Utah), the centerpiece of a 20-acre mixed-use development in downtown Salt Lake City, is scheduled for 10:00 a.m. on March 22, 2012. This is the only regional mall slated to open in the U.S. this year. The center will be anchored by Macy’s and Nordstrom. Leasing is now 92 percent committed featuring stores such as Tiffany & Co., Rolex, Hugo Boss, BCBGMAXAZRIA, Cheesecake Factory, Michael Kors, Coach and Brooks Brothers. “This is an extraordinary project, one of the most complex we’ve ever developed, and it is at the core of revitalizing the city. We believe both the design and merchandising will create a unique customer experience,” said Mr. Taubman. International Plaza Refinancing Completed In November 2011, the company completed a $325 million 10-year, non-recourse financing on its 50.1 percent owned International Plaza (Tampa, Fla.). The loan bears interest at an all-in fixed rate of 4.89%. The company received $25.2 million as its share of the excess proceeds, which it used to pay down its lines of credit. Series F Preferred Equity Redeemed In October 2011, the company successfully redeemed the Series F 8.2% Preferred Equity for $27 million, a $2.2 million discount from book value.As a result, there was a positive impact to the company’s share of earnings in the fourth quarter of 2011, due to the reduction in distributions, partially offset by a modest increase in interest expense on borrowings used for the redemption. Dividend and Stock Performance In December 2011, the company increased its regular quarterly dividend by 2.9 percent. Since its public offering in 1992, Taubman Centers’ dividend has been increased 14 times, achieving a 3.9 percent compounded annual growth rate. During 2011, the company enjoyed a 27 percent total shareholder return. This compares to the MSCI US REIT Index of 8.7 percent and the S&P 500 Index of 2.1 percent. Over the 10 years ending December 31, 2011, the company's compounded annual shareholder return has been 20.5 percent. This compares to the MSCI US REIT Index of 10.2 percent and the S&P 500 Index of 2.9 percent. The Pier Shops at Caesars and Regency Square Transferred to Mortgage Lenders The company recently announced that titles to The Pier Shops and Regency Square have been transferred to the mortgage lenders and management of the centers has been fully transitioned. Taubman was relieved of debt obligations totaling $207.2 million plus accrued interest associated with the properties. As a result, non-cash accounting gains totaling $174.2 million were recognized in the fourth quarter of 2011 on extinguishment of the debt obligations. See The Pier Shops at Caesars Transferred to the Mortgage Lender– November 14, 2011 and Regency Square Transferred to the Mortgage Lender– January 5, 2012. (more) Taubman Centers/4 2012 Guidance The company is introducing guidance for 2012. The company expects FFO per diluted share to be in the range of $3.14 to $3.24 in 2012. Net income allocable to common shareholders for the year is expected to be in the range of $1.14 to $1.29. Supplemental Investor Information Available The company provides supplemental investor information along with its earnings announcements, available online at www.taubman.com under “Investor Relations.”This includes the following: · Income Statements · Earnings Reconciliations · Changes in Funds from Operations and Earnings Per Share · Components of Other Income, Other Operating Expense, and Nonoperating Income · Recoveries Ratio Analysis · Balance Sheets · Debt Summary · Other Debt, Equity and Certain Balance Sheet Information · Construction and Dispositions · Acquisitions · Capital Spending · Operational Statistics · Owned Centers · Major Tenants in Owned Portfolio · Anchors in Owned Portfolio · Operating Statistics Glossary Investor Conference Call The company will host a conference call at 12:00 p.m. (EST) on February 9 to discuss these results, business conditions, external growth prospects and the company’s outlook for 2012. The conference call will be simulcast at www.taubman.com under “Investor Relations” as well as www.earnings.com and www.streetevents.com.An online replay will follow shortly after the call and continue for approximately 90 days. Taubman Centers is a real estate investment trust engaged in the development, leasing and management of regional and super regional shopping centers. Taubman's 26 U.S. owned, leased and/or managed properties, the most productive in the industry, serve major markets from coast to coast. Taubman Centers is headquartered in Bloomfield Hills, Michigan, and its Taubman Asia subsidiary is headquartered in Hong Kong.For more information about Taubman, visit www.taubman.com. (more) Taubman Centers/5 References in this press release to “Taubman Centers,” “company” or “Taubman” mean Taubman Centers, Inc. and/or one or more of a number of separate, affiliated entities.Business is actually conducted by an affiliated entity rather than Taubman Centers, Inc. itself. This press release may contain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements reflect management's current views with respect to future events and financial performance. The forward-looking statements included in this release are made as of the date hereof. Except as required by law, we assume no obligation to update these forward-looking statements, even if new information becomes available in the future. Actual results may differ materially from those expected because of various risks and uncertainties, including, but not limited to the global credit environment and the continuing impacts of the recent U.S. recession, other changes in general economic and real estate conditions, changes in the interest rate environment and the availability of financing, adverse changes in the retail industry and integration and other acquisition risks. Other risks and uncertainties are discussed in the company's filings with the Securities and Exchange Commission including its most recent Annual Report on Form 10-K. ### Taubman Centers/6 TAUBMAN CENTERS, INC. Table 1 - Summary of Results For the Periods Ended December 31, 2011 and 2010 (in thousands of dollars, except as indicated) Three Months Ended (5) Year Ended (5) Income from continuing operations Income (loss) from discontinued operations ) ) Net income Noncontrolling share of income of consolidated joint ventures ) Noncontrolling share of income of TRG - continuing operations ) Noncontrolling share of income of TRG - discontinued operations ) ) ) TRG series F preferred distributions (6) ) ) Preferred stock dividends ) Distributions to participating securities of TRG ) Net income attributable to Taubman Centers, Inc. common shareowners Net income per common share - basic Net income per common share - diluted Beneficial interest in EBITDA - Consolidated Businesses (1) Beneficial interest in EBITDA - Unconsolidated Joint Ventures (1) Funds from Operations (1) Funds from Operations attributable to TCO (1) Funds from Operations per common share - basic (1) Funds from Operations per common share - diluted (1) Adjusted Funds from Operations (1) Adjusted Funds from Operations attributable to TCO (1) Adjusted Funds from Operations per common share - basic (1) Adjusted Funds from Operations per common share - diluted (1) Weighted average number of common shares outstanding - basic Weighted average number of common shares outstanding - diluted Common shares outstanding at end of period Weighted average units - Operating Partnership - basic Weighted average units - Operating Partnership - diluted Units outstanding at end of period - Operating Partnership Ownership percentage of the Operating Partnership at end of period % % Number of owned shopping centers at end of period 23 23 23 23 Operating Statistics (2): Net Operating Income excluding lease cancellation income - growth % (3) % % Mall tenant sales (3)(4) Ending occupancy % Ending occupancy - comparable(3) % Average occupancy (3) % Leased space at end of period % Leased space at end of period - comparable (3) % Mall tenant occupancy costs as a percentage of tenant sales - Consolidated Businesses (3)(4) % Mall tenant occupancy costs as a percentage of tenant sales - Unconsolidated Joint Ventures (3)(4) % Mall tenant occupancy costs as a percentage of tenant sales - Combined (3)(4) % Average rent per square foot - Consolidated Businesses (3) Average rent per square foot - Unconsolidated Joint Ventures (3) Average rent per square foot - Combined (3) Taubman Centers/7 Beneficial Interest in EBITDA represents the Operating Partnership’s share of the earnings before interest, income taxes, and depreciation and amortization of its consolidated and unconsolidated businesses. The Company believes Beneficial Interest in EBITDA provides a useful indicator of operating performance, as it is customary in the real estate and shopping center business to evaluate the performance of properties on a basis unaffected by capital structure. The Company uses Net Operating Income (NOI), as an alternative measure to evaluate the operating performance of centers, both on individual and stabilized portfolio bases. The Company defines NOI as property-level operating revenues (includes rental income excluding straightline adjustments of minimum rent) less maintenance, taxes, utilities, promotion, ground rent (including straightline adjustments), and other property operating expenses. Since NOI excludes general and administrative expenses, pre-development charges, interest income and expense, depreciation and amortization, impairment charges, restructuring charges, and gains from land and property dispositions, it provides a performance measure that, when compared period over period, reflects the revenues and expenses most directly associated with owning and operating rental properties, as well as the impact on their operations from trends in tenant sales, occupancy and rental rates, and operating costs. The Company also uses NOI excluding lease cancellation income as an alternative measure because this income may vary significantly from period to period, which can affect comparability and trend analysis. The Company generally provides, for its stabilized portfolio bases, separate projections for expected NOI growth and lease cancellation income. The National Association of Real Estate Investment Trusts (NAREIT) defines Funds from Operations (FFO) as net income (computed in accordance with Generally Accepted Accounting Principles (GAAP)), excluding gains from extraordinary items and sales of properties and impairment write-downs of depreciable real estate, plus real estate related depreciation and after adjustments for unconsolidated partnerships and joint ventures. The Company believes that FFO is a useful supplemental measure of operating performance for REITs. Historical cost accounting for real estate assets implicitly assumes that the value of real estate assets diminishes predictably over time. Since real estate values instead have historically risen or fallen with market conditions, the Company and most industry investors and analysts have considered presentations of operating results that exclude historical cost depreciation to be useful in evaluating the operating performance of REITs. The Company primarily uses FFO in measuring operating performance and in formulating corporate goals and compensation. The Company may also present adjusted versions of NOI, Beneficial Interest in EBITDA, and FFO when used by management to evaluate operating performance when certain significant items have impacted results that affect comparability with prior or future periods due to the nature or amounts of these items. For the three month period and year ended December 31, 2011, FFO was adjusted for the gains on extinguishment of debt related to the dispositions of Regency Square and The Pier Shops, acquisition costs related to The Mall at Green Hills, The Gardens on El Paseo, El Paseo Village, and TCBL, and the redemption of the Company's Series F Preferred Equity. In addition, in Tables 4 and 5 of this Press Release, the Company has also presented Adjusted FFO excluding the discontinued operations of The Pier Shops and Regency Square. These non-GAAP measures as presented by the Company are not necessarily comparable to similarly titled measures used by other REITs due to the fact that not all REITs use common definitions. None of these non-GAAP measures should be considered alternatives to net income as an indicator of the Company's operating performance, and they do not represent cash flows from operating, investing, or financing activities as defined by GAAP. Statistics exclude The Pier Shops and Regency Square. Statistics exclude the 2011 acquisitions of The Mall at Green Hills, The Gardens on El Paseo, and El Paseo Village. Based on reports of sales furnished by mall tenants. Certain amounts for 2010 have been reclassified to conform with 2011 classification and presentation of discontinued operations of The Pier Shops and Regency Square. In October 2011, the Company redeemed the Operating Partnership's 8.2% Series F Preferred Equity for $27 million, which represented a $2.2 million discount from the book value. Taubman Centers/8 TAUBMAN CENTERS, INC. Table 2 - Income Statement For the Three Months Ended December 31, 2011 and 2010 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES (2): Maintenance, taxes, utilities, and promotion Other operating Management, leasing, and development services General and administrative Acquisition costs Interest expense Depreciation and amortization Total expenses Nonoperating income 41 (1 ) Income tax expense ) ) Equity in income of Unconsolidated Joint Ventures Income from continuing operations Discontinued operations (3): Gains on extinguishment of debt EBITDA Interest expense ) ) Depreciation and amortization ) ) Income (loss) from discontinued operations ) Net income Net income attributable to noncontrolling interests: Noncontrolling share of income of consolidated joint ventures ) ) TRG series F preferred distributions ) Noncontrolling share of income of TRG - continuing operations ) ) Noncontrolling share of income of TRG - discontinued operations ) ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income attributable to Taubman Centers, Inc. common shareowners SUPPLEMENTAL INFORMATION: EBITDA - 100% EBITDA - outside partners' share ) Beneficial interest in EBITDA Gains on extinguishment of debt Beneficial interest expense ) Beneficial income tax expense ) ) Non-real estate depreciation ) ) Preferred dividends and distributions (4) ) ) Fund from Operations contribution Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % 7 With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. Promotion expenses, which were previously classified in "Other operating", are now included in "Maintenance, taxes, utilities and promotion" expense. Amounts for 2010 have been reclassified to conform to the 2011 classification. Includes the operations of Regency Square and The Pier Shops. In October 2011, the Company redeemed the Operating Partnership's 8.2% Series F Preferred Equity for $27 million, which represented a $2.2 million discount from the book value. Taubman Centers/9 TAUBMAN CENTERS, INC. Table 3 - Income Statement For the Year Ended December 31, 2011 and 2010 (in thousands of dollars) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) CONSOLIDATED BUSINESSES UNCONSOLIDATED JOINT VENTURES (1) REVENUES: Minimum rents Percentage rents Expense recoveries Management, leasing, and development services Other Total revenues EXPENSES (2): Maintenance, taxes, utilities, and promotion Other operating Management, leasing, and development services General and administrative Acquisition costs Interest expense Depreciation and amortization Total expenses Nonoperating Income 2 Income tax expense ) ) Equity in income of Unconsolidated Joint Ventures Income from continuing operations Discontinued operations (3): Gains on extinguishment of debt EBITDA Interest expense ) ) Depreciation and amortization ) ) Income (loss) from discontinued operations ) Net income Net income attributable to noncontrolling interests: Noncontrolling share of income of consolidated joint ventures ) ) TRG series F preferred distributions ) Noncontrolling share of income of TRG - continuing operations ) ) Noncontrolling share of income of TRG - discontinued operations ) Distributions to participating securities of TRG ) ) Preferred stock dividends ) ) Net income attributable to Taubman Centers, Inc. common shareowners SUPPLEMENTAL INFORMATION: EBITDA - 100% EBITDA - outside partners' share ) Beneficial interest in EBITDA Gains on extinguishment of debt Beneficial interest expense ) Beneficial income tax expense ) ) Non-real estate depreciation ) ) Preferred dividends and distributions (4) ) ) Fund from Operations contribution Net straightline adjustments to rental revenue, recoveries, and ground rent expense at TRG % With the exception of the Supplemental Information, amounts include 100% of the Unconsolidated Joint Ventures. Amounts are net of intercompany transactions. The Unconsolidated Joint Ventures are presented at 100% in order to allow for measurement of their performance as a whole, without regard to the Company's ownership interest. In its consolidated financial statements, the Company accounts for its investments in the Unconsolidated Joint Ventures under the equity method. Promotion expenses, which were previously classified in "Other operating", are now included in "Maintenance, taxes, utilities and promotion" expense. Amounts for 2010 have been reclassified to conform to the 2011 classification. Includes the operations of Regency Square and The Pier Shops. In October 2011, the Company redeemed the Operating Partnership's 8.2% Series F Preferred Equity for $27 million, which represented a $2.2 million discount from the book value. Taubman Centers/10 TAUBMAN CENTERS, INC. Table 4 - Reconciliation of Net Income Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations and Adjusted Funds from Operations For the Three Months Ended December 31, 2011 and 2010 (in thousands of dollars except as noted; may not add or recalculate due to rounding) 2011 2010 Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units /Unit Net income attributable to TCO common shareowners - Basic Distributions of participating securities Add impact of share-based compensation Net income attributable to TCO common shareowners - Diluted Add depreciation of TCO's additional basis Net income attributable to TCO common shareowners, excluding step-up depreciation Add: Noncontrolling share of income of TRG- continuing operations Noncontrolling share of income of TRG- discontinued operations Distributions to participating securities Net income attributable to partnership unitholders and participating securities Add (less) depreciation and amortization: Consolidated businesses at 100%- continuing operations Consolidated businesses at 100%- discontinued operations Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Less impact of share-based compensation ) ) ) Funds from Operations TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO Funds from Operations Acquisition costs Series F redemption ) ) Gains on extinguishment of debt ) ) Adjusted Funds from Operations TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO Adjusted Funds from Operations The Pier Shops' negative Adjusted FFO Regency Square's Adjusted FFO ) Adjusted Funds from Operations, excluding The Pier Shops and Regency Square TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO, excluding The Pier Shops and Regency Square Taubman Centers/11 TAUBMAN CENTERS, INC. Table 5 - Reconciliation of Net Income Attributable to Taubman Centers, Inc. Common Shareowners to Funds from Operations and Adjusted Funds from Operations For the Year Ended December 31, 2011 and 2010 (in thousands of dollars except as noted; may not add or recalculate due to rounding) 2011 2010 Shares Per Share Shares Per Share Dollars /Units /Unit Dollars /Units (1) /Unit Net income attributable to TCO common shareowners - Basic Distributions of participating securities Add impact of share-based compensation Net income attributable to TCO common shareowners - Diluted Add depreciation of TCO's additional basis Net income attributable to TCO common shareowners, excluding step-up depreciation Add: Noncontrolling share of income of TRG- continuing operations Noncontrolling share of income of TRG- discontinued operations ) Distributions to participating securities Net income attributable to partnership unit holders and participating securities Add (less) depreciation and amortization: Consolidated businesses at 100%- continuing operations Consolidated businesses at 100%- discontinued operations Depreciation of TCO's additional basis ) Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Non-real estate depreciation ) Less impact of share-based compensation ) ) ) Funds from Operations TCO's average ownership percentage of TRG % % Funds from Operations attributable to TCO Funds from Operations Acquisition costs Series F redemption ) ) Gains on extinguishment of debt ) ) Adjusted Funds from Operations TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO Adjusted Funds from Operations The Pier Shops' negative Adjusted FFO Regency Square's negative Adjusted FFO Adjusted Funds from Operations, excluding The Pier Shops and Regency Square TCO's average ownership percentage of TRG % % Adjusted Funds from Operations attributable to TCO, excluding The Pier Shops and Regency Square Taubman Centers/12 TAUBMAN CENTERS, INC. Table 6 - Reconciliation of Net Income to Beneficial Interest in EBITDA For the Periods Ended December 31, 2011 and 2010 (in thousands of dollars; amounts attributable to TCO may not recalculate due to rounding) Three Months Ended Year Ended Net income Add (less) depreciation and amortization: Consolidated businesses at 100%- continuing operations Consolidated businesses at 100%- discontinued operations Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100%- continuing operations Consolidated businesses at 100%- discontinued operations Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Gains on extinguishment of debt ) ) Income tax expense Less noncontrolling share of income of consolidated joint ventures ) Beneficial Interest in EBITDA TCO's average ownership percentage of TRG % Beneficial Interest in EBITDA attributable to TCO Taubman Centers/13 TAUBMAN CENTERS, INC. Table 7 - Reconciliation of Net Income to Net Operating Income (NOI) For the Periods Ended December 31, 2011 and 2010 (in thousands of dollars) Three Months Ended Year Ended Net income Add (less) depreciation and amortization: Consolidated businesses at 100%- continuing operations Consolidated businesses at 100%- discontinued operations Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Add (less) interest expense and income tax expense: Interest expense: Consolidated businesses at 100%- continuing operations Consolidated businesses at 100%- discontinued operations Noncontrolling partners in consolidated joint ventures ) Share of Unconsolidated Joint Ventures Gains on extinguishment of debt ) ) Income tax expense Less noncontrolling share of income of consolidated joint ventures ) Add EBITDA attributable to outside partners: EBITDA attributable to noncontrolling partners in consolidated joint ventures EBITDA attributable to outside partners in Unconsolidated Joint Ventures EBITDA at 100% Add (less) items excluded from shopping center NOI: General and administrative expenses Management, leasing, and development services, net ) Acquisition costs Gains on sales of peripheral land ) ) ) Interest income ) Straight-line of rents ) Non-center specific operating expenses and other Net Operating Income - all centers at 100% Less - Net Operating Income of non-comparable centers )
